    Case: 1:19-cv-04547 Document #: 119 Filed: 09/09/20 Page 1 of 4 PageID #:830




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
_____________________________________
                                      )
CITY OF CHICAGO,                      )
                                      )
      Plaintiff,                      )
                                      ) Case No. 1:19-cv-04547
      v.                              )
                                      ) Honorable Virginia M. Kendall
JUSSIE SMOLLETT,                      )
                                      ) Magistrate Judge Sunil Harjani
      Defendant.                      )

     CITY OF CHICAGO’S MOTION TO COMPEL THE FEDERAL BUREAU OF
        INVESTIGATION TO COMPLY WITH ITS DOCUMENT SUBPOENA

       NOW COMES Plaintiff City of Chicago (the “City”), by and through undersigned

counsel, to move this Court for an order compelling the Federal Bureau of Investigation (“FBI”)

to comply with a document subpoena (“Subpoena”) for federal investigative materials

(“Materials”) related to Jussie Smollett pursuant to Federal Rule of Civil Procedure 45. In

support of this motion, the City Defendants state as follows:

       1.      The FBI and the United States Attorney’s Office for the Northern District of

Illinois have declined to produce the Materials because they claim that disclosing the Materials

would impair the effectiveness of the FBI’s investigation and violate grand jury secrecy. While

the City recognizes the importance of grand jury secrecy and criminal investigations, given the

specific facts in this case, the Court should compel production of the Materials.

       2.      The Materials are highly relevant to the City’s case against Smollett. The City

alleges that Smollett orchestrated a fake racist and homophobic assault against himself. The

Materials relate to the FBI’s investigation of a racist and homophobic letter and a threatening
    Case: 1:19-cv-04547 Document #: 119 Filed: 09/09/20 Page 2 of 4 PageID #:831




phone call that Smollett received days before his attack, as well as the attack itself. The Materials

thus bear directly on the primary question in this case—whether or not Smollett faked his attack.

        3.       Weighed against this vital relevance, the FBI’s objections do not support

withholding the Materials. Federal Rule of Criminal Procedure 6(e) and the Supreme Court both

expressly allow disclosure of grand jury materials in connection with a judicial proceeding where,

as here, the materials sought are necessary to avoid an injustice and the need for disclosure

outweighs the need for grand jury secrecy. In this case, it would be fundamentally unjust and

against the public interest for the City—which is the first government agency scheduled to take

sworn testimony from Smollett and other key witnesses—to be without access to Materials that

Smollett himself has received from the Office of the Special Prosecutor as part of Smollett’s

criminal case.

        4.       Smollett should not have an informational advantage merely because he is a

criminal defendant in a parallel case. And given the media scrutiny, multiple indictments, and

public disclosure of key facts, the need for grand jury secrecy in this case is uniquely minimal.

The Court should order disclosure of the Materials so the City can fairly litigate its case and ensure

that justice is served.



        WHEREFORE, and for the reasons stated in the City’s Memorandum in Support of its

Motion to Compel, the Court should compel the FBI to comply with the City’s Subpoena.

Dated: September 9, 2020                       Respectfully submitted,

                                               /s/ Elie T. Zenner
                                               Renai S. Rodney
                                               Jennifer K. Bagby
                                               Elie T. Zenner
                                               City of Chicago Department of Law
                                               121 North LaSalle Street, Room 600
                                               Chicago, IL 60602
Case: 1:19-cv-04547 Document #: 119 Filed: 09/09/20 Page 3 of 4 PageID #:832




                                  312-744-0200
                                  renai.rodney@cityofchicago.org
                                  elie.zenner@cityofchicago.org

                                  Attorneys for Plaintiff City of Chicago
    Case: 1:19-cv-04547 Document #: 119 Filed: 09/09/20 Page 4 of 4 PageID #:833




                                 CERTIFICATE OF SERVICE

       I certify that on September 9, 2020, I electronically filed the foregoing with the Clerk of

the United States District Court for the Northern District of Illinois using the Court’s CM/ECF

system, which will automatically send notification of this filing to all counsel of record.

                                                      /s/ Elie T. Zenner
